957 F.2d 729
James V. BRYANT, Jr., Plaintiff-Appellee,v.UNITED STATES TREASURY DEPARTMENT, SECRET SERVICE, Defendant,andJeff Jordan;  Brian V. Hunter, Defendants-Appellants.
No. 88-5889.
United States Court of Appeals,Ninth Circuit.
Feb. 27, 1992.

Upon Remand from the United States Supreme Court;  William J. Rhea, Judge.
Before SCHROEDER, FLETCHER and TROTT, Circuit Judges.

ORDER

1
In light of the Supreme Court's summary reversal of this court's opinion in this appeal, 903 F.2d 717 (9th Cir.1990), Hunter v. Bryant, --- U.S. ----, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991), we reverse the district court and remand to the district court for dismissal.